OPINION FOR THE COURT
LUTALI, Presiding Judge.
The issues having been duly tried and a decision having been duly rendered,
IT IS ORDERED, ADJUDGED, AND DECREED:
1. The name Manuita M. Fiame is certified to the Territorial Registrar for registration as the holder of the matai name title ATIULAGI, originating in the village of Ta’u, Manu’a, American Samoa, providing that by the time of registration and within 30 days after the decision has been final, the successful claimant shall resign any other matai title which he then holds.
2. After the decision in this case has been final, the Clerk of the High Court will return any exhibit to a party upon his application therefore.
3. Court costs in the amount of $25 per day of trial are assessed. Ape Poutoa is to pay the full costs thereof within 30 days after the decision herein is final.
4. Copies of this decision will be furnished to all parties and to the Territorial Registrar.